 

OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
POST-CONFIRMATION QUARTERLY SUMMARY REPORT
SSSA enky SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation
debtor.

Debtor's Name: Frank Theatres Liquidating Trust Bank: Wells Fargo
Bankruptey Number: 18-34808 (SLM) Account Number; xxxxx84651
Date of Confirmation: 7/29/2019 Account Type: Checking

Reporting Period {month/year}: December 2019

Beginning Cash Balance: 10/31/2019 $ :
All receipts received by debtor:
Capital Infusion pursuant to the Plan: $ 750,000.00
Proceeds from Litigation (setllement or othenvise}: $ s
Sale of Debtor's Assets: $ :
Other: Miscellaneous $ 25.00
Total of cash received $ 750,025.00
Total of cash avaliable: $ 750,025.00

Less all disbursements or Payments (including payments made under the confirmed plan) made by the Debtor:

Disbursements made under the plan, excluding the
administrative claims of bankruptcy professionals: $ -

Disbursements made pursuant to the administralive

claims of bankruptcy professionals: $ -

All other disbursements made tn the ordinary course- See Attached $ 10,990.62

Total Disbursements $ 10,990.62
Ending Cash Balance 3 739,034.38

Pursuant to 28 U.S.C. Section 1746(2), | hereby declare under penaity of perjury that the foregoing is true and

correct to the best of my knowledge and belief.
-t [BE20 tt 2
lar ae OS

Dale Name/Title
——
ANAM ORTINE TT lt STE

 
OFFICE OF THE UNITED STATES TRUSTEE - REGION 3

POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for al] bank accounts that are presently maintained by the post confirmation
debtor.

Debtor's Name: Frank Thealres Liquidating Trust Bank: Wells Fargo
Bankruptcy Number: 18-34808 (SLM) Account Number: xxxxx84651
Date of Confirmation: 7/29/2019 Account Type: Checking

All other disbursements made in the ordinary course:

Reporting Period (month/year): December 2019

11/25/2019 Wire Fee Wells Fargo $ 15.00
11/27/2019 Real Estate Taxes Jafferson County Sheriffs’ Tax Office $ 10,975.62

Total $ 10,990.62

 
